          Case 3:19-cv-02562-WHO Document 99 Filed 08/23/21 Page 1 of 6


 1   BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 2   PATRICIA N. SYVERSON (CA SBN 203111)
     9655 Granite Ridge Drive, Suite 200
 3   San Diego, California 92123
     psyverson@bffb.com
 4   Telephone: (619) 798-4593
 5   BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 6   ELAINE A. RYAN (Pro Hac Vice)
     CARRIE A. LALIBERTE (Pro Hac Vice)
 7   2325 E. Camelback Rd. Suite 300
     Phoenix, AZ 85016
 8   eryan@bffb.com
     claliberte@bffb.com
 9   Telephone: (602) 274-1100
10   Attorneys for Plaintiffs
     Additional Attorneys on Signature Page
11

12
                                 UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14

15   TARA DUGGAN, et al.,                     Case No. 3:19-cv-02562-WHO

16                         Plaintiffs,        STIPULATED REQUEST FOR ORDER
                                              EXTENDING DISCOVERY AND CLASS
17          v.                                CERTIFICATION DEADLINES

     TRI-UNION SEAFOODS, LLC,
                                                            S DISTRICT
18
                                                          TE
                            Defendant.                                 C
19                                                      TA                              O
                                                   S




                                                                                         U
20
                                                  ED




                                                                                          RT

                                                                       TED
                                              UNIT




                                                                GRAN
21
                                                                                                R NIA

22

23
                                                                                 . O r r i ck
                                              NO




                                                                        liam H
                                                             d g e Wi l
                                                                                                FO




24                                                      Ju
                                               RT




                                                                                           LI




25                                                     ER
                                                  H




                                                                                         A




                                                            N                             C
                                                                              F
26                                                              D IS T IC T O
                                                                      R
27

28

     STIPULATED REQUEST FOR ORDER EXTENDING DISCOVERY AND CLASS CERTIFICATION
     DEADLINES                                                  4:19-CV-02562-WHO
          Case 3:19-cv-02562-WHO Document 99 Filed 08/23/21 Page 2 of 6


 1          Pursuant to Local Rules 6-2 and 7-12, Plaintiffs Tara Duggan, et al. (“Plaintiffs”) and
 2   Defendant Tri-Union Seafoods, LLC dba Chicken of the Sea International, Inc. (“COSI”) (Plaintiffs
 3   and COSI are collectively referred to hereinafter as the “Parties” and separately as “Party”), by and
 4   through their respective counsel of record hereby stipulate and agree as follows:
 5          WHEREAS, on March 18, 2020, the Court entered an Order granting the Parties stipulated
 6   schedule on discovery and class certification deadlines. [Dkt. No. 65]. That schedule created
 7   deadlines for: substantial completion of document production related to non-expert class discovery
 8   by December 31, 2020; completion of non-expert factual discovery (including depositions) and third-
 9   party discovery by March 3, 2021; and Plaintiffs’ Motion for Class Certification and Plaintiffs’ Rule
10   26(a)(2) Expert Disclosures/Reports for Class Certification by June 4, 2021. The schedule also
11   included subsequent deadlines for class certification and related experts’ disclosures that followed.
12          WHEREAS, on November 24, 2020, the Parties submitted a joint Case Management
13   Statement. [Dkt No. 82]. In that statement, in light of challenges presented by the COVID-19
14   pandemic, the Parties proposed a new schedule to extend the deadlines for discovery and class
15   certification briefing and expert disclosures. Specifically, the proposed schedule requested deadlines
16   for: substantial completion of document production related to non-expert class discovery by March
17   31, 2021; completion of non-expert factual discovery (including depositions) and third-party
18   discovery by September 1, 2021; and Plaintiffs’ Motion for Class Certification and Plaintiffs’ Rule
19   26(a)(2) Expert Disclosures/Reports for Class Certification by December 1, 2021. The schedule also
20   included subsequent deadlines for class certification and related experts’ disclosures that followed.
21          WHEREAS, on December 1, 2020, the Court held a Case Management Conference, after
22   which the Court adopted the Parties’ proposed revised schedule. [Dkt. No. 84].
23          WHEREAS, the Parties have been working extremely hard to meet the current discovery
24   deadlines, including document production, third party discovery and the taking of depositions. The
25   Parties have also exchanged the names of the Party deponents each side intends to take. But
26   challenges, including the ongoing constraints of the COVID-19 pandemic and the unavailability of
27

28                                                     1

     STIPULATED REQUEST FOR ORDER EXTENDING DISCOVERY AND CLASS CERTIFICATION
     DEADLINES                                                  4:19-CV-02562-WHO
          Case 3:19-cv-02562-WHO Document 99 Filed 08/23/21 Page 3 of 6


 1   witnesses to sit for depositions within the current discovery timeline, have caused the need for an
 2   extension. For example, Plaintiffs are still receiving document productions from third parties that
 3   were delayed by months due to pandemic related issues. The Parties have also encountered problems
 4   finding deposition dates that are acceptable to both sides and that also fit within the current discovery
 5   deadlines.
 6          WHEREAS, the Parties have met and conferred and agreed on the following schedule which
 7   seeks brief extensions of certain deadlines set forth in the below table in light of these challenges.
 8   The Parties have further agreed that extending the “Deadline for completion of non-expert factual
 9   discovery (including depositions) and third-party discovery” is limited to the depositions of Party
10   witnesses that each have already made the other side aware of by requesting deposition dates; except,
11   COSI reserves its rights to take the depositions of third-parties Ric O’Barry and Femke Dem Hass
12   within the limited non-expert factual discovery extension period set forth in this stipulation.
13                                                          Current Deadline        Proposed Deadline
          Deadline for completion of non-expert             September 1, 2021         Not applicable
14       factual discovery (including depositions)
15                and third-party discovery:
         Limited non-expert factual depositions as           Not applicable          November 1, 2021
16           set forth in the stipulation above:
         Plaintiffs’ Motion for Class Certification         December 1, 2021          February 1, 2022
17          and Plaintiffs’ Rule 26(a)(2) Expert
        Disclosures/Reports for Class Certification:
18
        Deadline for Depositions of Plaintiffs’ Class       January 25, 2022          March 25, 2022
19                  Certification Experts:
        COSI’s Opposition to Plaintiffs’ Motion for         February 22, 2022          April 22, 2022
20         Class Certification and COSI’s Rule
          26(a)(2) Expert Disclosures/Reports for
21                   Class Certification:
22       Deadline for Depositions of COSI’s Class             April 12, 2022            June 13, 2022
                    Certification Experts:
23       Plaintiffs’ Class Certification Reply Brief          May 6, 2022               July 6, 2022
           and Plaintiffs’ Rule 26(a)(2) Rebuttal
24         Expert Disclosures/Reports for Class
                        Certification:
25
          Hearing on Plaintiffs’ Motion for Class             June 15, 2022           August 15, 2022
26                      Certification:                                                August 24, 2022

27

28                                                      2

     STIPULATED REQUEST FOR ORDER EXTENDING DISCOVERY AND CLASS CERTIFICATION
     DEADLINES                                                  4:19-CV-02562-WHO
          Case 3:19-cv-02562-WHO Document 99 Filed 08/23/21 Page 4 of 6


 1          NOW, THEREFORE IN CONSIDERATION OF THE FOREGOING IT IS HEREBY
 2   STIPULATED AND REQUESTED by and between the Parties that the proposed deadlines in the
 3   foregoing schedule are adopted and that “Deadline for completion of non-expert factual discovery
 4   (including depositions) and third-party discovery” is limited to taking the depositions of the Party
 5   witnesses that each has already made the other side aware of by requesting deposition dates. COSI
 6   reserves its right to take the depositions of third-parties limited to Ric O’Barry and Femke Dem Haas
 7   within the limited discovery extension period ending November 1, 2021.
 8

 9   Dated: August 20, 2021               Respectfully submitted,
10                                        BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
11                                         /s/Patricia N. Syverson
                                          Patricia N. Syverson (203111)
12                                        9655 Granite Ridge Drive, Suite 200
                                          San Diego, California 92123
13                                        psyverson@bffb.com
                                          Telephone: (619) 798-4593
14
                                          BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
15                                        Elaine A. Ryan (Pro Hac Vice)
                                          Carrie A. Laliberte (Pro Hac Vice)
16                                        2325 E. Camelback Rd., Suite 300
                                          Phoenix, AZ 85016
17                                        eryan@bffb.com
                                          claliberte@bffb.com
18                                        Telephone: (602) 274-1100
19                                        GOLDMAN SCARLATO & PENNY P.C.
                                          Brian D. Penny (Pro Hac Vice)
20                                        penny@lawgsp.com
                                          8 Tower Bridge, Suite 1025
21                                        161 Washington Street
                                          Conshohocken, Pennsylvania 19428
22                                        Telephone: (484) 342-0700
23                                        ZAREMBA BROWN PLLC
                                          Brian M. Brown (Pro Hac Vice)
24                                        bbrown@zarembabrown.com
                                          40 Wall Street, 52nd Floor
25                                        New York, NY 10005
                                          Telephone: (212) 380-6700
26

27

28                                                    3

     STIPULATED REQUEST FOR ORDER EXTENDING DISCOVERY AND CLASS CERTIFICATION
     DEADLINES                                                  4:19-CV-02562-WHO
         Case 3:19-cv-02562-WHO Document 99 Filed 08/23/21 Page 5 of 6


 1                               ROBBINS GELLER RUDMAN & DOWD LLP
                                 Stuart A. Davidson (Pro Hac Vice)
 2                               Christopher C. Gold (Pro Hac Vice)
                                 Bradley M. Beall (Pro Hac Vice)
 3                               Dorothy P. Antullis (Pro Hac Vice)
                                 Ricardo J. Marenco (Pro Hac Vice)
 4                               sdavidson@rgrdlaw.com
                                 cgold@rgrdlaw.com
 5                               bbeall@rgrdlaw.com
                                 dantullis@rgrdlaw.com
 6                               rmarenco@rgrdlaw.com
                                 120 East Palmetto Park Road, Suite 500
 7                               Boca Raton, FL 33432
                                 Telephone: (561) 750-3000
 8
                                 Attorneys for Plaintiffs
 9
     Dated: August 20, 2021      PARKS & SOLAR, LLP
10
                                 By: _/s/Robert J. Parks_______________
11                               Robert J. Parks
                                 501 West Broadway, Suite 1540
12                               San Diego, CA 92101
                                 Telephone: (619) 501 2700
13                               rparks@parksandsolar.com
14                               Attorneys for Defendant, COSI Seafoods, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           4

     STIPULATED REQUEST FOR ORDER EXTENDING DISCOVERY AND CLASS CERTIFICATION
     DEADLINES                                                  4:19-CV-02562-WHO
          Case 3:19-cv-02562-WHO Document 99 Filed 08/23/21 Page 6 of 6


 1                               LOCAL RULE 5-1(i)(3) ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3), I attest that all other signatories listed, and on whose behalf
 3   the filing is submitted, concur in the filing of this Stipulated Request for Order Extending Discovery
 4   and Class Certification Deadlines, and have authorized the filing of this document.
 5

 6   Dated: August 20, 2021                        By: /s/ Patricia N. Syverson
 7                                                         Patricia N. Syverson
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     5

     STIPULATED REQUEST FOR ORDER EXTENDING DISCOVERY AND CLASS CERTIFICATION
     DEADLINES                                                  4:19-CV-02562-WHO
